Title: Enclosure: Thomas Jefferson’s Account with Charles Everette, [ca. 23 February 1810]
From: 
To: 


               Thos Jefferson to Charles Everett.Dr
            
              
                1810. Feb. 23.
                amputating negro’s great toe, dressing Etc
                £–2–8–0
              
              
                
                Daily dressings, medicine Etc negro’s ulcerated feet for 2½ months
                –4–16
              
              
                
                
                7–4
              
            
            
            
            
            
            
            
            
            
            
            
            
            
             
          